 
 
BEAMZ INTERACTIVE, INC.
 
2013 CONVERTIBLE DEBT AND SECURITY AGREEMENT
 
This Convertible Debt and Security Agreement (this “Agreement”), dated as of May
1, 2013, is by and among the parties executing this Agreement as Investors on
the signature pages hereto (each, an “Investor,” and collectively, the
“Investors”), and Beamz Interactive, Inc., a Delaware corporation (the
“Company”).  Investors and the Company are sometimes referred to herein
collectively as the “Parties” and each individually as a “Party”.
 
RECITALS:
 
A.           The Company wishes to issue up to $4,000,000 in principal amount of
Notes (as defined below), together with Warrants (as defined below), to
Investors on the terms and conditions set forth below; and
 
B.           Investors, severally and not jointly, wish to purchase the Notes
and receive the Warrants from the Company upon the terms and conditions set
forth in this Agreement.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and agreed, and
intending to be legally bound, the Parties agree as follows:
 
ARTICLE 1
 
INTERPRETATIONS
 
1.1 Definitions.  Terms used herein but not otherwise defined shall have the
meanings ascribed thereto in Exhibit A attached hereto.
 
ARTICLE 2
 
PURCHASE AND SALE OF SECURITIES
 
2.1 Purchase and Sale of Notes.
 
(a) The Company hereby agrees to borrow, and Investors hereby severally, and not
jointly, agree to loan to the Company, the principal amounts (each a “Loan” and
collectively the “Loans”) set forth under the heading “Principal Amount of Loan”
on Exhibit B attached hereto.
 
(b) Each Loan shall be separately evidenced by and subject to the provisions of
a Convertible Secured Subordinated Promissory Note, substantially in the form
attached hereto as Exhibit C (each a “Note,” and collectively, the “Notes”) to
be executed by the Company and delivered to each Investor in respect of such
Investor’s applicable Loan amount on the applicable Closing Date (as defined
below).  Upon the execution of this Agreement, each Investor shall deliver
his/its applicable Loan amount to the Company by check or electronic transfer of
immediately available funds to such account as the Company shall specify in
writing to such Investor and the Company shall promptly deliver the applicable
Note to the Investor.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding the separate payment obligations of the Company to each
Investor under this Agreement and each Note, the Parties agree that all payments
made by the Company hereunder and under the Notes shall be made pro rata among
the Investors, without any preference to any Investor, whether such payments are
made before or following an Event of Default (as defined in the Notes).  In such
regard, if and to the extent the Company fails to pay the full amount due and
owing to Investors hereunder and under the Notes, the aggregate amount (if any)
actually paid to Investors shall be divided among them pro rata in relation to
the original principal amounts of their respective Loans.  To the extent the
Company gives any payment-related preference to any Investor in violation of
this Section 2.1(c), such Investor shall, upon being made aware of such payment
preference, forward the applicable portion of such payment to each other
Investor to correct such violation by the Company.  In such event, the records
of the Company and Investors shall be adjusted to reflect such redistributed
payments.
 
(d) The occurrence of any Event of Default under the Notes shall constitute an
“Event of Default” under this Agreement.  Upon the occurrence of an Event of
Default, each Investor may, at its option, accelerate and make immediately
payable all sums of principal and interest outstanding and unpaid under its
Loan, without demand, presentment or notice, all of which are hereby expressly
waived by the Company.
 
(e) Upon the occurrence and during the continuation of an Event of Default, each
Investor may, at its sole election, without notice of such election and without
demand, exercise any one or more of the rights or remedies available to
Investors at law or in equity.
 
(f) Optional Conversion.  At the option of each Investor, the Note may be
converted at any time into fully-paid and non-assessable shares of Common Stock
at the rate of $0.40 per share (as appropriately adjusted for any stock split,
stock dividends, recapitalizations and the like) (“Optional Conversion
Securities”); it being agreed and understood that, as a condition to receiving
the Optional Conversion Securities, such converting Investor must deliver to the
Company the original Note being converted, which will be marked “canceled” by
the Company.
 
(g) Automatic Conversion.  Upon the closing of the Permanent Financing (the
“Permanent Financing Closing”), each Note holder will be given written notice
thereof (the “Closing Notice”), and effective as of the date of the Permanent
Financing Closing, all of the principal balance of, and accrued but unpaid
interest on, such Investor’s Note will automatically and without any action on
the part of Investor convert on the books of the Company into securities offered
in the Permanent Financing at the price at which such securities are sold in the
Permanent Financing (the “Automatic Conversion Securities”); it being agreed and
understood that, as a condition to receiving the Automatic Conversion Securities
in the Permanent Financing, such converting Investor must deliver to the Company
the original Note being converted, which will be marked “canceled” by the
Company.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2.2 Warrants.  The Company hereby agrees to issue to each Investor a warrant to
purchase one share (as appropriately adjusted for any stock split, stock
dividends, recapitalizations and the like) of common stock, par value $0.001 per
share, of the Company (the “Common Stock”) at a price of $0.02 per share for
each two dollars of principal amount of Notes purchased by such Investor, which
warrants will be in substantially the form of Exhibit D attached hereto (the
“Warrants”).  The Common Stock underlying the Warrants is referred to herein as
the “Underlying Warrant Securities”.
 
2.3 Closing.
 
(a) The Parties shall hold an initial closing hereunder (the “Initial Closing”)
on May __, 2013 (the “Initial Closing Date”).
 
(b) The Company may hold additional closings after the Initial Closing;
provided, however, that no additional closings may be held after the earlier to
occur of the Permanent Financing or December 31, 2013.  Any such additional
closings are each hereinafter referred to as an “Additional Closing” and shall
occur on one or more dates each hereinafter referred to as an “Additional
Closing Date”.  Each Loan made pursuant to an Additional Closing, and the rights
and obligations of each Investor making a Loan to the Company at such Additional
Closing, shall be subject to the same terms and conditions of each of the Loans
made at the Initial Closing.  Each Investor at each Additional Closing shall
join in this Agreement by executing a counterpart signature page hereto and
Exhibit B shall be amended accordingly.  The Initial Closing and each Additional
Closing are each sometimes hereinafter referred to as a “Closing,” and the
Initial Closing Date and each Additional Closing Date are each sometimes
hereinafter referred to as a “Closing Date”.
 
2.4 Investment by TM 07 Investments.  The Company and Investors agree that  the
Company’s account payable to TM 07 Investments (currently approximately
$996,472.07) shall be converted into a Note at the Initial Closing.  Investors
acknowledge TM 07 Investments is owned or controlled by Charles R. Mollo, the
Chief Executive Officer and a director of the Company, and his wife Janice L.
Mollo.
 
2.5 Existing Investor Investment Commitment. Charles R. Mollo hereby commits and
guarantees that he, along with other existing investors, will purchase at least
$2.5 Million worth of the Notes, which amount includes the conversion of
existing accounts payable described in Section 2.4. Such amounts will be funded
in one or more installments between the date of this Agreement and September 30,
2013.
 


 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
SECURITY AND SUBORDINATION
 
3.1 Grant of Security Interest.  Subject to Section 3.2 below, in order to
secure the Company’s prompt repayment of the Notes, the Company hereby grants to
Investors, jointly, a continuing security interest in all presently existing and
hereafter acquired or arising Collateral.
 
3.2 Subordination.  Notwithstanding any other provision of this Agreement or the
Notes, Investors acknowledge and agree that (i) Investors’ rights hereunder and
under the Notes shall be subordinate to, and subject at all times to, the rights
of the holder(s) of any Senior Indebtedness.  Investors shall execute and
deliver such subordination, inter-creditor or other agreements, in form and
substance reasonably acceptable to the holder(s) of any Senior Indebtedness, as
those holder(s) may reasonably require to evidence the subordination of the
Loans and Investors’ rights hereunder and under the Notes.
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth on the Schedule of Exceptions in Exhibit E, the Company
hereby represents and warrants to each Investor as follows:
 
4.1 Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  The Company has the requisite corporate power and authority
to own and operate its properties and assets, to carry on its business as
proposed to be conducted, to execute and deliver this Agreement, the Notes and
the Warrants (collectively, the “Transaction Agreements”) and to perform its
obligations pursuant to the Transaction Agreements. The Company is presently
qualified to do business as a foreign corporation in each jurisdiction where the
failure to be so qualified could reasonably be expected to have a material
adverse effect on the Company’s financial condition or business as now proposed
to be conducted (a “Material Adverse Effect”).
 
4.2 Subsidiaries.  The Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity.  The
Company is not a participant in any joint venture, partnership or similar
arrangement.
 
4.3 Capitalization.  Immediately prior to the Initial Closing, the authorized
capital stock of the Company will consist of 40,000,000 shares of common stock,
par value $0.001 per share (the “Common Stock”), and 10,000,000 shares of
Preferred Stock, par value $0.001 per share (the “Preferred Stock”)
 
4.4 Public Reporting Company.  The Company is a reporting company under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is current
on all of its reporting requirements under the Exchange Act.  The Common Stock
is listed for trading on the OTCQB.
 
 
 
4

--------------------------------------------------------------------------------

 
 
4.5 Authorization.  All corporate action on the part of the Company and its
managers, officers and members necessary for the Company’s obligations under the
Transaction Agreements has been taken or will be taken prior to the Closing. The
Transaction Agreements, when executed and delivered by the Company, shall
constitute valid and binding obligations of the Company, enforceable in
accordance with their terms, except (i) as limited by laws of general
application relating to bankruptcy, insolvency and the relief of debtors,
(ii) as limited by rules of law governing specific performance, injunctive
relief or other equitable remedies and by general principles of equity, and
(iii) to the extent the indemnification provisions may further be limited by
applicable laws and principles of public policy.
 
4.6 Financial Statements.  The Company’s audited financial statements, for the
fiscal year ended 2012 and the Company’s unaudited financial statements for the
quarter ended March 31, 2013 are available at www.sec.gov (collectively, the
“Financial Statements”). The Financial Statements have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods indicated, except that the unaudited Financial
Statements may not contain all footnotes required by generally accepted
accounting principles. The Financial Statements fairly present the financial
condition and operating results of the Company as of the dates, and for the
periods, indicated therein.  Except as set forth in the Financial Statements,
the Company has no liabilities, contingent or otherwise, other than (i)
liabilities incurred in the ordinary course of business subsequent to March 31,
2013, (ii) obligations under contracts and commitments incurred in the ordinary
course of business and (iii) liabilities and obligations of a type or nature not
required under generally accepted accounting principles to be reflected in the
Financial Statements, which, in all such cases, individually and in the
aggregate would not have a Material Adverse Effect. The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with generally accepted accounting principles.
 
4.7 Changes.  Since March 31, 2013, there has not been:
 
(a) any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the Financial Statements, except
changes in the ordinary course of business that have not resulted, in the
aggregate, have a Material Adverse Effect;
 
(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Material Adverse Effect;
 
(c)  any waiver or compromise by the Company of a valuable right or of a
material debt owed to it;
 
(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Material Adverse Effect;
 
(e) any material change to a material contract or agreement by which the Company
or any of its assets is bound or subject;
 
(f) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;
 
 
 
5

--------------------------------------------------------------------------------

 
 
(g) any resignation or termination of employment of any officer of the Company;
 
(h) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Company, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets;
 
(i) any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any immediate family members thereof, other
than travel advances and other advances made in the ordinary course of its
business;
 
(j) any declaration, setting aside or payment or other distribution in respect
of any of the Company’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Company;
 
(k) any sale, assignment or transfer of any Company Intellectual Property that
could reasonably be expected to have a Material Adverse Effect;
 
(l) receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of the Company;
 
(m) to the Company’s knowledge, any other event or condition of any character
that could reasonably be expected to have a Material Adverse Effect; or
 
(n) any arrangement or commitment by the Company to do any of the things
described in this Section 3.7.
 
4.8 Liabilities.  The Company has no: (i) indebtedness for borrowed money or
other obligations or liabilities that the Company has directly or indirectly
created, incurred, assumed, or guaranteed, or with respect to which the Company
has otherwise become directly or indirectly liable; or (ii) material liability
or obligation, absolute or contingent, except, in either case (i) as set forth
in the Financial Statements; (ii) liabilities incurred in the ordinary course of
business subsequent to March 31, 2013, (iii) obligations under contracts and
commitments incurred in the ordinary course of business and (iv) liabilities and
obligations of a type or nature not required under generally accepted accounting
principles to be reflected in the Financial Statements.
 
4.9 Material Contracts.
 
(a) Except for the agreements explicitly contemplated hereby or as disclosed in
the Schedule of Exemptions, there are no agreements, understandings,
instruments, contracts, proposed transactions, judgments, orders, writs or
decrees to which the Company is or will be a party, or by which it is or will be
or otherwise, bound which may involve (i) obligations of, or payments to, the
Company in excess of $50,000 (other than obligations of, or payments to, the
Company arising
 
 
 
6

--------------------------------------------------------------------------------

 
 
from purchase or sale agreements entered into in the ordinary course of
business), or (ii) the license of any patent, copyright, trade secret or other
proprietary right to or from the Company, or (iii) the grant of rights to
manufacture, produce, assemble, license, market or sell the Company’s products
or affect the Company’s exclusive right to develop, manufacture, assemble,
distribute, market or sell its products.  All of the material contracts
identified on the Schedule of Exceptions (each a “Material Contract”, and
collectively the “Material Contracts”) are valid, binding and in full force and
effect in all material respects, subject to laws of general application relating
to bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies and to
general principles of equity. To the Company’s knowledge, there is no other
party to the Material Contracts in material default under any of such Material
Contracts.
 
(b) The Company has not entered into any letter of intent, memorandum of
understanding or other similar document (i) with any representative of any
corporation or corporations regarding the merger of the Company with or into any
such corporation or corporations, (ii) with any representative of any
corporation, partnership, association or other business entity or any individual
regarding the sale, conveyance or disposition of all or substantially all of the
assets of the Company or a transaction or series of related transactions in
which more than fifty percent (50%) of the voting power of the Company would be
disposed of, or (iii) regarding any other form of liquidation, dissolution or
winding up of the Company.
 
(c) For the purposes of subsection (a) above, all indebtedness, liabilities,
agreements, understandings, instruments, contracts and proposed transactions
involving the same person or entity (including persons or entities the Company
has reason to believe are affiliated therewith) shall be aggregated for the
purpose of meeting the individual minimum dollar amounts of such subsections.
 
4.10 Intellectual Property.  Except as disclosed in the Schedule of Exceptions:
 
(a) The Company owns or possesses sufficient legal rights to the Intellectual
Property necessary to the business of the Company as planned to be conducted,
the lack of which could reasonably be expected to have a Material Adverse
Effect, without any conflict with or infringement of the rights of
others.  Except for agreements with its consultants, standard end-user license
agreements, support/maintenance agreements and agreements entered in the
ordinary course of the Company’s business, there are no outstanding options,
licenses or agreements relating to the Intellectual Property, and the Company is
not bound by or a party to any options, licenses or agreements with respect to
the Intellectual Property of any other person or entity. The Company has not
received any written communication alleging that the Company has violated or, by
conducting the Company’s business as planned to be conducted, would violate any
of the Intellectual Property of any other person or entity.  Except as set forth
in the Schedule of Exceptions, the Company is not obligated to make any payments
by way of royalties, fees or otherwise to any owner or licensor of or claimant
to any Intellectual Property with respect to the use thereof in connection with
the conduct of its business as conducted by or proposed to be conducted by the
Company. There are no agreements, understandings, instruments, contracts,
judgments, orders or decrees to which the Company is a party or by which the
Company is bound which involve indemnification by the Company with respect to
infringements of the Intellectual Property.
 
(b) The Company is not aware that any of its non-employee consultants is
obligated under any contract or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would materially
interfere with the use of his or her efforts to promote the interests of the
Company or that would conflict with the Company’s business as conducted or
contemplated under the Agreements. Neither the execution nor delivery of this
Agreement, nor the carrying on of the Company’s business by non-employee
consultants, nor the conduct of the Company’s business as conducted or
contemplated under the Transaction Agreements, will, to the Company’s knowledge,
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any of such non-employee consultants is now obligated.  
 
7

--------------------------------------------------------------------------------

 
 
4.11 Proprietary Information and Invention Assignment.
 
(a) Each consultant to the Company that has had access to the Intellectual
Property has entered into an agreement containing appropriate confidentiality
and invention assignment provisions.
 
(b) To the Company’s knowledge no officer or consultant of the Company is in
violation of such confidential information and invention assignment agreement or
any prior employee contract or proprietary information agreement with any other
corporation or third party.
 
4.12 Title to Properties and Assets; Liens.  The Company has good and marketable
title to its properties and assets, and has good title to all its leasehold
interests, in each case subject to no material mortgage, pledge, lien, lease,
encumbrance or charge, other than (i) liens for current taxes not yet due and
payable, (ii) liens imposed by law and incurred in the ordinary course of
business for obligations not past due, (iii) liens in respect of pledges or
deposits under workers’ compensation laws or similar legislation, and
(iv) liens, encumbrances and defects in title which do not in any case
materially detract from the value of the property subject thereto or have a
Material Adverse Effect, and which have not arisen otherwise than in the
ordinary course of business.  With respect to the property and assets it leases,
the Company is in compliance with such leases in all material respects and holds
a valid leasehold interest free of any liens, claims or encumbrances, subject to
clauses (i)-(iv) above.
 
4.13 Compliance with Other Instruments.
 
(a) The Company is not in violation of any material term of its By-Laws or, to
the Company’s knowledge, in any material respect of any term or provision of any
mortgage, indebtedness, indenture, contract, agreement, instrument, judgment,
order or decree to which it is party or by which it is bound which would have a
Material Adverse Effect.  The Company is not in violation of any federal or
state statute, rule or regulation applicable to the Company the violation of
which would have a Material Adverse Effect.  The execution and delivery of the
Transaction Agreements by the Company or the performance by the Company of its
obligations pursuant to the Transaction Agreements will not result in any
material violation of, or materially conflict with, or constitute a material
default under, any of its agreements, nor to the Company’s knowledge, result in
the creation of any material mortgage, pledge, lien, encumbrance or charge upon
any of the properties or assets of the Company or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to the Company, its business or operations or any of its
assets or properties other than as created under this Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(b) The Company is not in default under any Material Contract.
 
4.14 Litigation.  There are no actions, suits, proceedings or investigations
pending against the Company or their properties (nor has any such party received
notice of any threat thereof) before any court or governmental agency. The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality.  There is no action, suit or proceeding initiated by the
Company currently pending or which the Company currently intends to initiate.
 
4.15 Governmental Consent.  No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of the Company is required in connection with the valid execution and delivery
of the Transaction Agreements or the consummation of any other transaction
contemplated by the Transaction Agreements, except (i) the filing of such
notices as may be required under the Securities Act of 1933, as amended (the
“Securities Act”) and (ii) such filings as may be required under applicable
state securities laws, which will be timely filed within the applicable periods
therefor.
 
4.16 Permits.  The Company has all franchises, permits, licenses, and
intellectual property and any similar authority necessary for the conduct of its
business as now being conducted by it, the lack of which would have a Material
Adverse Effect, and believes it can obtain, without undue burden or expense, any
similar authority for the conduct of its business as presently planned to be
conducted.  The Company is not in default in any material respect under any of
such franchises, permits, licenses or other similar authority.
 
4.17 Offering.  Subject to the accuracy of the Investors’ representations and
warranties in Section 5 below, the offer, sale and issuance of the Notes,
Warrants, Underlying Warrant Securities, Optional Conversion Securities and
Automatic Conversion Securities (and any shares that may be issuable upon
conversion thereof (the “Underlying Conversion Shares”)) to be issued in
conformity with the terms of this Agreement, constitute transactions exempt from
the registration requirements of Section 5 of the Securities Act and from the
registration or qualification requirements of applicable state securities laws,
and the Company does not have any authorized agent acting on its behalf that
will take any action hereafter that would cause the loss of such exemption.
 
4.18 Registration and Voting Rights.  The Company is presently not under any
obligation and has not granted any rights to register under the Securities Act
any of its presently outstanding securities or any of its securities that may
hereafter be issued.  To the Company’s knowledge no shareholder of the Company
has entered into any agreements with respect to the voting of membership
interests of the Company.
 
4.19 Tax Returns and Payments.  The Company has filed in a timely manner all tax
returns required to be filed by it with appropriate federal, state and local
governmental agencies, except where the failure to do so would not have a
Material Adverse Effect on the Company. Such returns and reports are true and
correct in all material respects. All taxes shown to be due and payable on such
returns, any assessments imposed, and, to Company’s knowledge, all other taxes
due and payable by on or before the Closing have been paid or will be paid prior
to the time they become delinquent. The Company has not been advised in writing
(i) that any of its returns have been or are being audited as of the date
hereof, or (ii) of any deficiency in assessment or proposed judgment with
respect to its federal, state or local taxes.
 
 
 
9

--------------------------------------------------------------------------------

 
 
4.20 Employees; Non-Employee Consultants.  The Company does not have any
employees.  Obligations to Related Parties.  The Company is not indebted (nor
committed to make loans or extend or guarantee credit) to any non-employee
consultant or any immediate family member thereof, other than (i) for payment
for services rendered and (ii) reimbursement for reasonable expenses incurred on
behalf of the Company.  To the Company’s knowledge, no senior non-management
consultant of the Company or immediate family member of its officers has any
direct or indirect ownership interest in any firm or corporation with which the
Company is affiliated or with which the Company has a business relationship, or
any firm or corporation that competes with the Company, except in connection
with the ownership of stock in publicly-traded companies. To the Company’s
knowledge, no non-employee consultant or any immediate family member thereof,
is, directly or indirectly, interested in a Material Contract, or in any other
material contract which may be assumed by the Company or to which the Company
may succeed.
 
4.21 Disclosure.  The Company has provided Investors with all the information
regarding the Company requested without undue expense that the Investors have
requested for deciding whether to purchase the Notes, the Warrants, the Optional
Conversion Securities, Automatic Conversion Securities, the Underlying
Conversion Securities or Underlying Warrant Securities.
 
4.22 Obligations of Management.  Except as set forth in the Schedule of
Exceptions, each officer of the Company is currently devoting substantially all
of his or her business time to the conduct of the business of the Company. The
Company is not aware that any officer of the Company is planning to work less
than full time at the Company in the future. No officer is currently working or,
to the Company’s knowledge, plans to work for a competitive enterprise, whether
or not such officer is or will be compensated by such enterprise.
 
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
 
Each Investor, severally, and not jointly, represents and warrants to the
Company that, as of the date of the Closing at which such Investor is making a
Loan:
 
5.1 No Registration.  Such Investor understands that the issuance of the Notes,
the Warrants, the Automatic Conversion Securities, the Optional Conversion
Securities, the Underlying Conversion Securities and the Underlying Warrant
Securities, will not be registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of such Investor’s representations as
expressed herein or otherwise made pursuant hereto.
 
5.2 Investment Intent.  Upon the automatic or optional conversion of the Notes
and exercise of the Warrants, such Investor will be acquiring the Automatic
Conversion Securities, Optional Conversion Securities, Underlying Conversion
Securities and Underlying Warrant Securities for investment for its own account,
not as a nominee or agent, and not with a view to, or for resale in connection
with, any distribution thereof.  Such Investor has no present intention of
selling, granting any participation in, or otherwise distributing the
same.  Such Investor further represents that it does not have any contract,
undertaking, agreement or arrangement with any person or entity to sell,
transfer or grant participation to such person or entity or to any third person
or entity with respect to any of the Notes, the Warrant, Automatic Conversion
Securities, Optional Conversion Securities, Underlying Conversion Securities or
Underlying Warrant Securities.
 
 
 
10

--------------------------------------------------------------------------------

 
 
5.3 Investment Experience.  Such Investor has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company and acknowledges that such Investor can protect
its own interests.  Such Investor has sufficient knowledge and experience in
financial and business matters such that it is capable of evaluating the merits
and risks of its investment in the Company.
 
5.4 Speculative Nature of Investment.  Such Investor understands and
acknowledges that the Company has a limited financial and operating history and
that an investment in the Company is highly speculative and involves substantial
risks.  Such Investor can bear the economic risk of such Investor’s investment
and is able, without impairing its financial condition, to suffer a complete
loss of the Investor’s investment in the Company.
 
5.5 Access to Data.  Such Investor has had an opportunity to ask questions of,
and receive answers from, the officers of the Company concerning the Transaction
Agreements, the exhibits and schedules attached hereto and thereto and the
transactions contemplated by the Transaction Agreements, as well as the
Company’s business, management and financial affairs, and any questions that may
have been asked were answered to the Investor’s satisfaction.  Such Investor
believes that it has received all the information it considers necessary or
appropriate for deciding whether to purchase the Note, the Warrant, the
Automatic Conversion Securities, Optional Conversion Securities, Underlying
Conversion Securities and the Underlying Warrant Securities.  Such Investor
acknowledges that any business plans prepared by the Company have been, and
continue to be, subject to change and that any projections included in such
business plans or other such documents are necessarily speculative in nature,
and it can be expected that some or all of the assumptions underlying the
projections will not materialize or will vary significantly from actual results.
 
5.6 Accredited Investor.  Such Investor is an “accredited investor” within the
meaning of Regulation D, Rule 501(a), promulgated by the Securities and Exchange
Commission under the Securities Act and shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.
 
5.7 Residency.  The state of formation, and principal place of business, of such
Investor is as provided on such Investor’s Signature Page to this Agreement.
 
 
 
11

--------------------------------------------------------------------------------

 
 
5.8 Authorization.
 
(a) Such Investor has all requisite power and authority to execute and deliver
the Transaction Agreements, to purchase the Note, the Warrant, the Automatic
Conversion Securities, the Optional Conversion Securities, the Underlying
Conversion Securities and the Underlying Warrant Securities and to carry out and
perform its obligations under the terms of the Transaction Agreements.  All
action on the part of such Investor necessary for the authorization, execution,
delivery and performance of the Transaction Agreements, and the performance of
all of such Investor’s obligations under the Transaction Agreements, has been
taken or will be taken prior to the Closing.
 
(b) The Transaction Agreements, when executed and delivered by such Investor,
will constitute valid and legally binding obligations of such Investor,
enforceable in accordance with their terms except: (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies or by general principles of equity.
 
(c) No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by such Investor in connection with the execution and
delivery of the Transaction Agreements by the Investor or the performance of
such Investor’s obligations hereunder or thereunder.
 
5.9 Brokers or Finders.  Such Investor has not engaged any brokers, finders or
agents, and neither the Company nor the Investor has, nor will, incur, directly
or indirectly, as a result of any action taken by such Investor, any liability
for brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with the Transaction Agreements.
 
5.10 Tax Advisors.  Such Investor has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by the Transaction Agreements.  With respect to
such matters, such Investor relies solely on such advisors and not on any
statements or representations of the Company or any of its agents, written or
oral.  Such Investor understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment or the transactions contemplated by the Transaction Agreements.
 
5.11 Legends.  Such Investor understands and agrees that the certificates
evidencing the Conversion Securities, Underlying Conversion Securities or
Underlying Warrant Securities, or any other securities issued in respect of the
foregoing upon any stock split, stock dividend, recapitalization, merger,
consolidation or similar event, shall bear the following legend (in addition to
any legend required by any registration rights agreement or under applicable
state securities laws):
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”
 
 
 
12

--------------------------------------------------------------------------------

 
 
5.12 No Investor nor the respective controlling persons, officers, directors,
partners, agents, or employees of any Investor shall be liable to any other
Investor for any action heretofore or hereafter taken or omitted to be taken by
any of them in connection with the execution of the Transaction Documents and
the purchase of the Notes.
 
ARTICLE 6
 
CLOSING CONDITIONS
 
6.1 Conditions of Investors.  The obligations of Investors to make the Loans are
subject to the fulfillment, to the satisfaction of Investors, of each of the
following conditions on or before the Closing Date applicable to each Investor:
 
(a) The Company shall have executed and delivered to Investors the Transaction
Documents;
 
(b) The representations and warranties contained in Article 4 shall be true,
complete, and correct on and as of such Closing Date;
 
(c) The Company shall have performed and complied in all material respects with
all agreements contained herein required to be performed or complied with by it
prior to or at such Closing Date, as appropriate;
 
(d) All authorizations, approvals or permits, if any, of any governmental
authority or regulatory body of the United States or of any state that are
required in connection with the lawful issuance and sale of the Notes and
Warrants pursuant to this Agreement shall be obtained and effective as of such
Closing Date; and
 
(e) The Transaction Agreements, and the transactions contemplated thereby, shall
have been approved by the Board of Directors.
 
6.2 Conditions of the Company.  The obligation of the Company to consummate the
transactions contemplated herein is, at the option of the Company, subject to
the satisfaction, on or before each Closing Date, of the following conditions:
 
(a) Each Investor shall have executed and delivered to the Company the
Transaction Documents to which such Investor is a party;
 
(b) The representations and warranties contained in Article 5 above shall be
true, complete, and correct on and as of such Closing Date with the same effect
as though such representations and warranties had been made on and as of such
date;
 
 
 
13

--------------------------------------------------------------------------------

 
 
(c) Each Investor shall have delivered to the Company such Investor’s Principal
Amount of Loan as set forth opposite such Investor’s name in Exhibit B attached
hereto; and
 
(d) No action or proceeding before any court or any other governmental agency
shall have been instituted or threatened to restrain or prohibit the
transactions contemplated herein.
 
ARTICLE 7
 
MISCELLANEOUS
 
7.1 Expenses and Attorney’s Fees.  If suit is brought to enforce any provision
of this Agreement, the prevailing Party shall be entitled to recover its
reasonable attorneys’ fees and court costs in addition to any other remedy or
recovery awarded by the court.  Furthermore, irrespective of whether the Initial
Closing or any Additional Closing is effected, the Company shall pay all costs
and expenses that it incurs with respect to the negotiation, execution,
delivery, and performance of this Agreement.
 
7.2 Survival.  All representations, warranties, and covenants made herein or in
any agreement, certificate, or instrument delivered to the Investors pursuant to
or in connection with this Agreement shall survive the execution and delivery of
the Transaction Documents, the issuance, sale, and delivery of the Notes, and
the issuance and delivery of the Warrants for a period of twelve months.
 
7.3 Parties in Interest.  This Agreement shall bind and inure to the benefit of
the respective successors and assigns of the Parties whether so expressed or
not.
 
7.4 Notices.  All notices, requests, demands, claims and other communications
permitted or required to be given hereunder must be in writing and shall be
deemed duly given and received (i) if personally delivered, when so delivered,
(ii) if mailed, three (3) Business Days after having been sent by registered or
certified mail, return receipt requested, postage prepaid and addressed to the
intended recipient as set forth below, (iii) if sent by electronic facsimile,
once transmitted to the fax number specified below and once the appropriate
facsimile confirmation is received, provided that a copy of such notice,
request, demand, claim or other communication is promptly thereafter sent in
accordance with the provisions of clause (i) or (ii) hereof, or (iv) if sent
through an overnight delivery service in circumstances to which such service
guarantees next day delivery, the day following being so sent:
 
(a) If to Investors (or any of them), addressed to them at the address set forth
on the signature pages hereto.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 

 
(b) If to the Company:
 
 
Beamz Interactive, Inc.
15354 N. 83rd Way, Suite 102
Scottsdale, Arizona  85260
Attn:  Chief Executive Officer

 
Any Party may give any notice, request, demand, claim or other communication
hereunder using any other written means (including ordinary mail or electronic
mail), but no such notice, request, demand, claim or other communication shall
be deemed to have been duly given unless and until it actually is received by
the individual for whom it is intended.  Any Party may change the address to
which notices, requests, demands, claims and other communications hereunder are
to be delivered to it by giving each other Party notice in the manner herein set
forth.
 
7.5 Governing Law.  THIS AGREEMENT, THE ENTIRE RELATIONSHIP OF THE PARTIES
HERETO, AND ANY LITIGATION BETWEEN THE PARTIES (WHETHER GROUNDED IN CONTRACT,
TORT, STATUTE, LAW OR EQUITY) SHALL BE INTERPRETED, CONSTRUED, AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ARIZONA, WITHOUT REGARD TO ITS CHOICE
OF LAW PRINCIPLES.
 
7.6 Venue for Disputes.  THE COURTS OF ARIZONA, FEDERAL OR STATE, SHALL HAVE
EXCLUSIVE JURISDICTION OF ALL LEGAL ACTIONS ARISING OUT OF THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS.  BY EXECUTING THIS AGREEMENT, EACH PARTY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS OF
ARIZONA. EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR ALL OF THE
PARTIES’ MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT OR THE OBLIGATIONS, AND EACH SUCH PARTY HEREBY AGREES THAT
ANY SUCH TRIAL OR OTHER PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE
A JURY.
 
7.7 Waiver; Remedies Cumulative.  The rights and remedies of the Parties
hereunder are cumulative and not alternative.  Neither any failure nor any delay
by any Party in exercising any right, power or privilege under this Agreement
shall operate as a waiver of such right, power or privilege, and no single or
partial exercise of any such right, power or privilege shall preclude any other
or further exercise of such right, power or privilege or the exercise of any
other right, power or privilege.  To the maximum extent permitted by applicable
law, (i) no claim or right arising out of this Agreement can be discharged by
one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless made in writing and signed by each other Party; (ii) no waiver that
may be given by a Party shall be applicable except in the specific instance for
which it is given; and (iii) no notice to or demand on one Party shall be deemed
to be a waiver of any obligation of that Party or of the right of the Party
giving such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.
 
 
 
15

--------------------------------------------------------------------------------

 
 
7.8 Severability.  If any provision of this Agreement, or the application of any
such provision to any person, entity or circumstance, is held to be
unenforceable or invalid by any court of competent jurisdiction or under any
applicable law, the validity and enforceability of the remaining provisions of
this Agreement shall not be affected thereby.  Without limiting the foregoing,
the covenants and obligations contained in this Agreement shall be construed as
separate covenants and obligations, covering their respective subject
matters.  Each breach of a covenant or obligation set forth in this Agreement
shall give rise to a separate and independent cause of action.
 
7.9 Entire Agreement; Modification.  This Agreement and the other Transaction
Agreements collectively constitute the entire and final agreement among the
Parties with respect to the subject matter hereof, and supersede and replace all
prior agreements, understandings, commitments, communications and
representations made between the Parties, whether written or oral, with respect
to the subject matter hereof.  This Agreement may not be amended, supplemented,
or otherwise modified except by a written agreement executed by the Company and
Investors owning a majority of the then outstanding principal amount of the
Notes.
 
7.10 No Assignment; Successors and Assigns; No Third-Party Rights.  No Party may
assign any or all of his/its rights under this Agreement to any Person without
the prior written consent of the other Parties.  Any attempted assignment or
assumption without such written consent shall be null and void and without legal
effect.  Subject to the foregoing, this Agreement shall apply to, be binding in
all respects upon and inure to the benefit of the heirs, executors, personal
representatives, successors and assigns of the Parties.  Nothing expressed or
referred to in this Agreement shall be construed to give any Person other than
the Parties any legal or equitable right, remedy or claim under or with respect
to this Agreement or any provision of this Agreement.
 
7.11 Execution of Agreement.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original copy and all of
which, when taken together, shall be deemed to constitute one and the same
agreement.  The exchange of copies of this Agreement and of signature pages by
facsimile transmission shall constitute effective execution and delivery of this
Agreement as to the Parties and may be used in lieu of the original Agreement
for all purposes.  Signatures of the Parties transmitted by facsimile shall be
deemed to be their original signatures for all purposes.
 
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.
 

 
BEAMZ INTERACTIVE, INC.
 
 
By: /s/ Charles R. Mollo
Charles R. Mollo,
Chief Executive Officer



 

 
INVESTORS:
 
[See attached signature pages]
 

 
 
 
 
17

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE OF INVESTOR TO
2013 BRIDGE LOAN AGREEMENT
 
Reference is hereby made to that certain 2013 Bridge Loan Agreement, dated as of
May 1, 2013 (the “Agreement”), by and among Beamz Interactive, Inc., a Delaware
corporation (the “Company”), and certain persons and entities who are executing
the Agreement as Investors.  Each capitalized term used herein but not expressly
defined shall have the meaning given to such term in the Agreement.
 
The undersigned accepts, joins in and agrees to be bound by, and subject to, the
Agreement as an “Investor”.  The undersigned authorizes the Company to attach to
the Agreement a copy of this Signature Page to Agreement to evidence the
foregoing agreement of the undersigned.
 
Executed as of May 1, 2013.
 
 
 
 
If undersigned is an entity:
_____________________________________        
           (Print Name of Entity)
 
 
By:
__________________________________                                                                    
Printed: _______________________________                                                                   
Title: 
 ________________________________                                                                  
 
 
Principal Business Address:
_____________________________________
_____________________________________
_____________________________________
_____________________________________
 
State of Formation:  ______________________
 



 

 
If undersigned is an individual:
 
By: __________________________________                                                                  
Printed: _______________________________                                                                  
Address ______________________________                                                                  
  
 



 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 


 
Definitions
 
“Accounts” means all presently existing and hereafter arising accounts, accounts
receivable, contract rights and other forms of monetary obligations and
receivables (as such terms are defined in the UCC) owing to the Company, and any
credit insurance, guaranties, or security therefor, irrespective of whether
earned by performance.
 
“Affiliate” of any Person means a Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by or is under common
control with the first mentioned Person.  A Person shall be deemed to control
another Person if such first Person possesses directly or indirectly the power
to direct, or cause the direction of, the management and policies of the second
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
 “Business Day” means a day that is not a Saturday or a Sunday or any other day
on which banks in Phoenix, Arizona are required or permitted by applicable law
to close.
 
“Chattel Paper” means all chattel paper (including tangible chattel paper and
electronic chattel paper, as such terms are defined in the UCC).
 
“Collateral” means all of the Company’s right, title, and interest in and to all
property or assets of the Company now existing or hereafter acquired, including
without limitation, the following:  (i) the Accounts; (ii) the Company’s books
and records (including electronic records) (“Books”); (iii) the Deposit
Accounts; (iv) the Equipment; (v) the General Intangibles and all Patents; (vi)
the Inventory; (vii) the Investment Property; (viii) the Negotiable Collateral;
(ix) commercial tort claims, documents (including negotiable and non-negotiable
documents of title); (x) cash and equivalents, whether on hand or in any Deposit
Account or other financial institution; and (xi) the proceeds and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance covering any or all of the Collateral, and any and all Accounts, the
Company’s Books, Deposit Accounts, Equipment, General Intangibles, Inventory,
Negotiable Collateral, money, deposit accounts, or other tangible or intangible
property received or receivable from the sale, exchange, collection, lease,
license, use or other disposition of any of the foregoing, or any portion
thereof or interest therein, and the proceeds thereof.
 
“Deposit Account” means any demand, time, savings, passbook or similar account
now or hereafter maintained by or for the benefit of the Company with an
organization that is engaged in the business of banking including a bank,
savings bank, savings and loan association, credit union and trust companies,
and all funds and amounts therein, whether or not restricted or designated for a
particular purpose.
 
“Equipment” means all of the Company’s machinery, machine tools, apparatus,
motors, equipment, fittings, furniture, furnishings, fixtures, vehicles
(including motor vehicles and trailers), tools, parts, goods (including software
imbedded in such goods) and other tangible personal property (other than
Inventory) of every kind and description used in the Company’s operations or
owned by the Company or in which the Company has an interest, whether now owned
or hereafter acquired by the Company and wherever located, and all parts,
accessories, and special tools, and all increases and accessions thereto and
substitutions and replacements therefor.
 
 
 
A - 1

--------------------------------------------------------------------------------

 
 
“General Intangibles” means all of the Company’s present and future general
intangibles and other personal property (including payment intangibles,
electronic Chattel Paper, contract rights, rights arising under common law,
statutes, or regulations, choses or things in action, goodwill, Intellectual
Property, blueprints, drawings, plans, diagrams, schematics, purchase orders,
customer lists, monies due or recoverable from pension funds, route lists,
rights to payment and other rights under any royalty or licensing agreements,
infringement claims, software, information contained on computer disks or tapes,
literature, reports, catalogs, deposit accounts, insurance premium rebates, tax
refunds, and tax refund claims), other than goods, Accounts, and Negotiable
Collateral.
 
 “Intellectual Property” means patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses (software or otherwise), information,
processes and similar proprietary rights.
 
“Inventory” means all of the Company’s goods (including software imbedded in
such goods), merchandise and other personal property which are held for sale or
lease, including those held for display or demonstration or out on lease or
consignment or to be furnished under a contract of service or are raw materials,
work in process or materials used or consumed, or to be used or consumed in the
Company’s business, and shall include any returns or repossessions thereof and
all property rights, Intellectual Property, plans, drawings, diagrams,
schematics, assembly and display materials relating thereto.
 
“Negotiable Collateral” means all of the Company’s present and future letters of
credit, advises of credit, certificates of deposit, notes, drafts, money,
instruments, documents, and tangible Chattel Paper.
 
“Investment Property” means any and all of the Company’s presently existing and
hereafter acquired investment property (as defined in the UCC).
 
“Permanent Financing” means the receipt by the Company of an aggregate of
$2,000,000 or more through one or more an equity investments  in the Company
that is consummated simultaneously with, or after the date of, this
Agreement.  Such equity investment can be in the form of either Common Stock or
preferred stock of the Company.
 
“Person” means any individual, corporation, limited liability company,
partnership (general or limited), syndicate, joint venture, society,
association, trust, unincorporated organization or Governmental Authority, or
any trustee, executor, administrator or other legal representative thereof.
 
 “Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Senior Indebtedness” means indebtedness incurred from a lending institution for
the purpose of funding working capital.
 
“UCC” means the Arizona Uniform Commercial UCC, as amended or supplemented from
time to time.  Any and all terms used in the Agreement which are defined in the
UCC shall be construed and defined in accordance with the meaning and definition
ascribed to such terms under the UCC, unless otherwise defined herein.
 


 
 
A - 2

--------------------------------------------------------------------------------

 